Title: Jonathan Williams, Jr., to the American Commissioners, 16 February 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes Feb. 16. 1777.
The inclosed is from Mr. Lee who set off this Morning, for Bourdeaux. The Dispatches &c. went with Mr. Morris to paimbeuf yesterday and are I hope by this time on board. I have the pleasure to inform you that an american Frigate supposed to be Capt. Weeks has sent a prize laden with Codfish into l’orient; This news comes by a Gentleman who arrivd from thence yesterday, so have no reason to doubt of its truth, but we must wait for the post tomorrow for confirmation.
I shall go to Paimbeuf tomorrow to put every thing in the most expeditious Train. It is strange that Mr. Peltier has not yet recvd. orders from Mr. Montieu relative to the purchase of the Goods to compleat the Cargo. Please to enquire into this for without such orders I apprehend it will be difficult to execute the Business. I hope you will excuse me mentioning once more that Charts are not to be had here and that 3 Weeks is the extent of Time that I allow myself to dispatch the Ship. Mr. Montaudouin has recvd. a Letter from Cadiz dated 28 January which mentions that a Ship in 26 Days from Martinique brings news that the Americains have gained a great advantage over the English. I have the Honor to be with great Respect Gentlemen Your most obedient Servant
J Williams
The Honorable The Deputies of the United States
 
Notation: Jon Williams Nantes Feby 16. 77
